TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 9, 2014



                                     NO. 03-14-00188-CR


                                   Paul B. Galvan, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal filed in trial court number 83-002-K. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.